Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-12, 15, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 20190237154 A1).

Choi discloses: 
1. A semiconductor system comprising: 
a semiconductor apparatus (fig 1: 100) including a normal memory cell array (110) and a redundancy memory cell array (120) for repairing a defective cell among memory cells within the normal memory cell array (abstract: ECC), and configured to output to an external a fail flag (fail bit status of a repair unit) generated according to a number of fail bits within read data output from the redundancy memory cell array (par 59: the DFT block 130 calculates the number of cumulative correctable fail bits CCFB for each repair unit RU of the main cell array 110 and the redundant cell array 120 based on the number of fail bits detected and a fail bit status NFB, CFB, or UFB of each codeword unit.); and 

a host (130) configured to store an address corresponding to the read data into a selected register group from among a plurality of register groups, the selected register group from among the plurality of register groups (133, 135) being matched to the fail flag. (fig 10: 135; par 89: the redundant cell register 135 may include a contents addressable memory (CAM) that may store the address ADDR of the redundant repair par 119-120: a redundant repair unit RRU having a relatively small cumulative correctable fail bit count CCFB_R may be stored in the redundant cell register 135 b with the high priority)

9. The semiconductor system of claim 1, 
wherein the host is configured to store, according to the fail flag, an address corresponding to no fail bit (NFB) or a smallest number of fail bits into a first one (133) among a sequence of the plurality of register groups, and 
wherein the host is configured to store, according to the fail flag, an address corresponding to a relatively greater number of fail bits (CCFB) than the address stored in the first register group into a register group (135) subsequent to the first register group among the sequence of the plurality of register groups. (par 87)

10. The semiconductor system of claim 1, wherein the host is configured to preferentially utilize, when repairing the memory cells within the normal memory cell array, an address stored in a first one (133) among a sequence of the plurality of register groups. (claim 12: an information of a main repair unit having an uncorrectable fail bit error or a large fail bit count is stored in the main cell register with a high priority; par 64: the DFT block 130 may preferentially select a main repair unit MRU having the uncorrectable fail bit UFB status; par 91: Referring to FIG. 11A, the main cell register 133a may include a register corresponding to a CAM storing addresses of main repair units MRUs, a register storing cumulative correctable fail bit counts CCFB, and a register storing fail bit status (CFB, UFB, NFB) of each main repair unit MRU.)

11. The semiconductor system of claim 1, wherein the fail flag indicates to the host which register group to select from the plurality of register groups to store the address, corresponding to the number of fail bits within the read data, into. (claim 12)


12. A semiconductor apparatus comprising: 
a normal memory cell array; (110)

a redundancy memory cell array (120) for repairing a defective cell among memory cells within the normal memory cell array (abstract: ECC); 

a fail information control circuit configured to generate information on a number of fail bits within read data output from a memory cell within the redundancy memory cell array; (par 59: the DFT block 130 calculates the number of cumulative correctable fail bits CCFB for each repair unit RU of the main cell array 110 and the redundant cell array 120 based on the number of fail bits detected and a fail bit status NFB, CFB, or UFB of each codeword unit.)

a register array including a plurality of register groups; and (133, 135)

a test circuit configured to store write data into the memory cell within the redundancy memory cell array (par 34: stores the encoding result in… the redundant cell array 120 in units of codewords), configured to control the memory cell within the redundancy memory cell array to output the read data (par 59), and configured to store an address corresponding to the read data into a selected register group from among the plurality of register groups, the selected register group from among the plurality of register groups corresponding to the information on the number of fail bits within the read data. (fig 10: 135; par 89: the redundant cell register 135 may include a contents addressable memory (CAM) that may store the address ADDR of the redundant repair unit RRU and a counter that may store and update a cumulative correctable fail bit count CCFB of an associated address; par 119-120: a redundant repair unit RRU having a relatively small cumulative correctable fail bit count CCFB_R may be stored in the redundant cell register 135 b with the high priority)

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190237154 A1) in view of Lee et al. (US 20150221361 A1).

Choi discloses:
14. The semiconductor apparatus of claim 12, wherein the test circuit
However, Choi does not explicitly disclose, while Lee teaches:
includes a built-in self-test circuit. (par 62)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repairing semiconductor memory of Choi with repairing semiconductor memory of Lee. One of ordinary skill in the art would have been motivated to do so in order to detect “defective memory cell.” (Lee: par 62)

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190237154 A1) in view of Kim et al. (US 20160307645 A1).

Choi discloses:
16. The semiconductor apparatus of claim 12, further comprising a repair circuit configured 

to control an operation of programming a defective address corresponding to the defective cell into a one-time programmable (OTP) memory and an operation of accessing an address corresponding to the memory cell within the redundancy memory cell array instead of the defective address when an externally provided address is the defective address in a normal operation. (abstract: An in-system repair is applied, for a one-time programmed remapping of the fail address to a redundancy area of the memory (par 35: 114R); par 50: Operations at 428 of testing the target repair row in the Redundancy 114R of the DRAM device 114 may include accessing, for example by the memory controller 106, areas within the Redundancy 114R. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine repairing semiconductor memory of Choi with repairing semiconductor memory of Kim. One of ordinary skill in the art would have been motivated to do so in order to avoid “interfering with normal mode operations.” (Kim: par 35)

Modified Choi discloses:
17. The semiconductor apparatus of claim 16, wherein the test circuit is configured to control the repair circuit to preferentially utilize, when repairing the memory cells within the normal memory cell array, an address stored in a first one (133) among a sequence of the plurality of register groups. (claim 12: an information of a main repair unit having an uncorrectable fail bit error or a large fail bit count is stored in the main cell register with a high priority; par 64: the DFT block 130 may preferentially select a main repair unit MRU having the uncorrectable fail bit UFB status; par 91: Referring to FIG. 11A, the main cell register 133a may include a register corresponding to a CAM storing addresses of main repair units MRUs, a register storing cumulative correctable fail bit counts CCFB, and a register storing fail bit status (CFB, UFB, NFB) of each main repair unit MRU.)

Allowable Subject Matter
Claim(s) 2-8, 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113